Exhibit 10.1 

 

 

 

 

 

 

Stock Purchase Agreement

 

 

Dated as of

August 15, 2017

By and Among

 

JJL Capital Management, LLC

 

and

 

The Sellers Set Forth in Exhibit A

 

and

 

Inspired Builders, Inc.

 

 

 

 

 

 

 



 

 

 
Table of Contents

 

Section 1. Construction and Interpretation 3 1.1. Principles of Construction. 3
Section 2. The Transaction 3 2.1. Purchase Price. 3 2.2. Transfer of Shares and
Terms of Payment. 3 2.3. Closing. 3 Section 3. Representations and Warranties 4
3.1. Representations and Warranties of the Sellers and the Company. 4 3.2.
Covenants of the Sellers and the Company. 7 3.3 Representations and Warranties
of the Purchaser. 7 Section 4. Miscellaneous 9 4.1. Expenses. 9 4.2. Governing
Law. 10 4.3. Resignation of Old and Appointment of New Board of Directors and
Officers. 10 4.4. Disclosure. 10 4.5. Notices. 10 4.6. Parties in Interest. 11
4.7. Entire Agreement. 11 4.8. Amendments. 11 4.9. Severability. 11 4.10.
Counterparts. 11

 



Page 2 of 15 

 

 

Stock Purchase Agreement

 

This stock purchase agreement (“Agreement”), dated as of August 15, 2017 is
entered into by and among Inspired Builders, Inc. (the “Company”), the Sellers
set forth on Exhibit A (the “Sellers”), and JJL Capital Management, LLC (the
“Purchaser” and together with the Company and the Sellers, the “Parties”).

 

W i t n e s s e t h:

 

Whereas, the Sellers are shareholders of Inspired Builders, Inc., a corporation
organized and existing under the laws of the State of Nevada, who own and/or
control in the aggregate Five Million Six Hundred Forty Three Thousand Nine
Hundred Twenty Nine (5,643,979) shares of the Company (“Shares”), which
represent approximately 50.73% of the issued and outstanding common shares of
the Company; and

 

Whereas, the Purchaser desires to acquire all of the Shares from the Sellers.

 

Now, Therefore, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Sellers of such
common stock of the Company to the Purchaser:

 

Section 1. Construction And Interpretation

 

1.1.Principles of Construction.

 

1.1.1.All references to Articles, Sections, subsections and Appendixes are to
Articles, Sections, subsections and Appendixes in or to this Agreement unless
otherwise specified. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitations.”

 

1.1.2.In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

1.1.3.The Table of Contents hereto and the Section headings herein are for
convenience only and shall not affect the construction hereof.

 

1.1.4.This Agreement is the result of negotiations among and has been reviewed
by each Party’s counsel. Accordingly, this Agreement shall not be construed
against any Party merely because of such Party’s involvement in its preparation.

 

1.1.5.Wherever in this Agreement the intent so requires, reference to the
neuter, masculine or feminine shall be deemed to include each of the other, and
reference to either the singular or the plural shall be deemed to include the
other.

 



Page 3 of 15 

 

 

Section 2. The Transaction

 

2.1.Purchase Price.

 

The Sellers hereby agree to sell to the Purchaser, and the Purchaser, in
reliance on the representations and warranties contained herein, and subject to
the terms and conditions of this Agreement, agrees to purchase from the Sellers
the Shares for a total purchase price of Five Hundred Sixty Four Dollars and
Thirty Nine Cents ($564.39) (the “Purchase Price”), payable in full to the
Sellers according to the terms of this Agreement, in United States currency as
directed by the Sellers at Closing.

 

2.2.Transfer of Shares and Terms of Payment.

 

In consideration for the transfer of the Shares by the Sellers to the Purchaser,
the Purchaser shall pay the Purchase Price in accordance with the terms of this
Agreement. Transfer of the shares and payment thereof shall be in the following
manner:

 

2.2.1.Upon execution of this Agreement, the Purchaser shall issue checks in the
amount of a total of Five Hundred Sixty Four Dollars and Thirty Nine Cents
($564.39) to the Sellers.

 

2.2.2.Simultaneously with the transfer of the Payment, the Sellers shall deliver
to the Purchaser, the certificates for the Acquired Shares duly endorsed for
transfer or with executed stock powers medallion guaranteed attached or, in the
case of a foreign shareholder, executed and notarized stock powers.

 

2.3.Closing.

 

Subject to the terms and conditions of this Agreement, the Closing shall take
place by wire transfer and overnight mail on or before August 24, 2017 (the
“Closing Date”).

 

Section 3. Representations and Warranties

 

3.1.Representations and Warranties of the Sellers and the Company. The Sellers
and the Company hereby make the following representations and warranties to the
Purchaser:

 

3.1.1.The Company is a corporation duly organized and validly existing under the
laws of the State of Nevada and has all corporate power necessary to engage in
all transactions in which it has been involved, as well as any general business
transactions in the future that may be desired by its directors.

 

3.1.2.The Company is in good standing with the Secretary of State of Nevada.

 

3.1.3.The Company will have no assets or liabilities with the exception of those
identified in Exhibit B at the Closing Date. Should the Purchaser discover any
obligation of the Company, other that as set forth in Schedule B, that was not
paid prior to the Closing Date, Sellers undertake to indemnify the Purchaser for
any and all such liabilities, whether outstanding or contingent at the time of
Closing.

 



Page 4 of 15 

 

 

3.1.4.Notwithstanding the above, by execution of this Agreement, Matthew
Nordgren, the President of the Company, hereby agrees to individually indemnify
the Purchaser for any obligations arising out of the liabilities set forth on
Exhibit C.

 

3.1.5.The Company is not subject to any pending or threatened litigation, claims
or lawsuits from any party, and there are no pending or threatened proceedings
against the Company by any federal, state or local government, or any
department, board, agency or other body thereof.

 

3.1.6.The Company will not be, at closing, a party to any contract, lease or
agreement which would subject it to any performance or business obligations
after the Closing.

 

3.1.7.The Company will not own any real estate or any interests in real estate
at closing.

 

3.1.8.The Company is not liable for any taxes, including income, real or
personal property taxes, to any governmental or state agencies whatsoever. The
Company has timely filed all income, real or personal property, sales, use,
employment or other governmental tax returns or reports required to be filed by
it with any federal, state or other governmental agency and all taxes required
to be paid by the Company in respect of such returns have been paid in full.
None of such returns are subject to examination by any such taxing authority and
the Company has not received notice of any intention to require the Company to
file any additional tax returns in any jurisdiction to which it may be subject.

 

3.1.9.The Company, to the actual knowledge of the Sellers, is not in violation
of any provision of laws or regulations of federal, state or local government
authorities and agencies.

 

3.1.10.The Sellers either is or on the Closing Date will be, the lawful owners
of record of the Acquired Shares, and the Sellers presently have, and will have
at the Closing Date, the power to transfer and deliver the Acquired Shares to
the Purchaser in accordance with the terms of this Agreement. The delivery to
the Purchaser of certificates evidencing the transfer of the Acquired Shares
pursuant to the provisions of this Agreement will transfer to the Purchaser good
and marketable title thereto, free and clear of all liens, encumbrances,
restrictions, other than those restrictions imposed by the Securities and
Exchange Commission, and claims of any kind.

 

3.1.11.There are no authorized shares of the Company other than 5,000,000
Preferred Shares and 50,000,000 common shares, and there are no issued and
outstanding shares of the Company other than zero preferred shares and
11,125,000 common shares. Sellers at the Closing Date will have full and valid
title to the Acquired Shares, and there will be no existing impediment or
encumbrance to the sale and transfer of the Acquired Shares to the Purchaser;
and on delivery to the Purchaser of the Acquired Shares being sold hereby, all
of such Shares shall be free and clear of all liens, encumbrances, charges or
assessments of any kind; such Shares will be legally and validly issued and
fully paid and non-assessable shares of the Company’s common stock; and all such
common stock has been issued under duly authorized resolutions of the Board of
Directors of the Company.

 



Page 5 of 15 

 

 

3.1.12.All issuances of the Company of the shares in their common stock in past
transactions have been legally and validly effected, without violation of any
preemptive rights, and all of such shares of common stock are fully paid and
non-assessable.

 

3.1.13.There will be at closing no outstanding subscriptions, options, warrants,
convertible securities or rights or commitments of any nature in regard to the
Company’s authorized but unissued common stock or any agreements restricting the
transfer of outstanding or authorized but unissued common stock. There are no
shareholders’ agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
shareholders.

 

3.1.14.There are no outstanding judgments, liens or any other security interests
filed against the Company or any of its properties.

 

3.1.15.The Company has no subsidiaries.

 

3.1.16.The Company has no employment contracts or agreements with any of its
officers, directors, or with any consultants; and the Company has no employees
or other such parties.

 

3.1.17.The Company has no insurance or employee benefit plans whatsoever.

 

3.1.18.The Company is not in default under any contract, or any other document.

 

3.1.19.The Company has no outstanding powers of attorney and no obligations
concerning the performance of the Sellers concerning this Agreement.

 

3.1.20.The execution and delivery of this Agreement, and the subsequent closing
thereof, will not result in the breach by the Company or the Sellers of (i) any
agreement or other instrument to which they are or have been a party or (ii) the
Company’s Articles of Incorporation or Bylaws.

 

3.1.21.All financial and other information which the Company and/or the Sellers
furnished or will furnish to the Purchaser, including information with regard to
the Company and/or the Sellers contained in the SEC filings filed by the Company
since its inception (i) is true, accurate and complete as of its date and in all
material respects except to the extent such information is superseded by
information marked as such, (ii) does not omit any material fact, not misleading
and (iii) presents fairly the financial condition of the organization as of the
date and for the period covered thereby.

 

3.1.22.The common stock of the Company is registered under Section 12(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and there are
no proceedings pending to revoke or terminate such registration. Since the date
of the common stock’s registration under the Exchange Act, the Company has filed
all reports with the Securities and Exchange Commission required to be filed by
the Exchange Act, and all such reports were filed timely.

 



Page 6 of 15 

 

 

The representations and warranties herein by the Sellers shall be true and
correct in all material respects on and as of the Closing Date hereof with the
same force and effect as though said representations and warranties had been
made on and as of the Closing Date.

 

The representations and warranties made above shall survive the Closing Date and
shall expire for all purposes in the date numerically corresponding to the
Closing Date in the twelfth month after the Closing Date.

 

3.2.Covenants of the Sellers and the Company.

 

From the date of this Agreement and until the Closing Date, the Sellers and the
Company covenant the following:

 

3.2.1.The Sellers will, to the best of their respective abilities, preserve
intact the status of the Company as an issuer registered under Section 12(b) of
the 1934 Exchange Act.

 

3.2.2.The Sellers will furnish Purchaser with all corporate records and
documents, such as Articles of Incorporation and Bylaws, minute books, stock
books, or any other corporate document or record (including financial and bank
documents, books and records) requested by the Purchaser.

 

3.2.3.The Company will not enter into any contract or business transaction,
merger or business combination, or incur any further debts or obligations
without the express written consent of the Purchaser.

 

3.2.4.The Company will not amend or change its Articles of Incorporation or
Bylaws, or issue any further shares or create any other class of shares in the
Company without the express written consent of the Purchaser.

 

3.2.5.The Company will not issue any stock options, warrants or other rights or
interests in or to its shares without the express written consent of the
Purchaser.

 

3.2.6.The Sellers will not encumber or mortgage any right or interest in their
shares of the common stock being sold to the Purchaser hereunder, and also they
will not transfer any rights to such shares of the common stock to any third
party whatsoever.

 

3.2.7.The Company will not declare any dividend in cash or stock, or any other
benefit.

 

3.2.8.The Company will not institute any bonus, benefit, profit sharing, stock
option, pension retirement plan or similar arrangement

 



Page 7 of 15 

 

 

3.2.9.At Closing the Company and the Sellers will obtain and submit to the
Purchaser resignations of current officers and directors.

 

3.2.10.The Sellers agrees to indemnify the Purchaser against and to pay any
loss, damage, expense or claim or other liability incurred or suffered by the
Purchaser by reason of the breach of any covenant or inaccuracy of any warranty
or representation contained in this Agreement.

 

3.3.Representations and Warranties of the Purchaser.

 

The Purchaser hereby makes the following representations and warranties to the
Sellers:

 

3.3.1.The Purchaser has the requisite power and authority to enter into and
perform this Agreement and to purchase the shares being sold to it hereunder.
The execution, delivery and performance of this Agreement by such Purchaser and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action, and no further consent or
authorization of such Purchaser is required. This Agreement has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
thereof.

 

3.3.2.The Purchaser is, and will be at the time of the execution of this
Agreement, an “accredited investor”, as such term is defined in Regulation D
promulgated by the Commission under the Securities Act of 1933, as amended (the
“1933 Act”), is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Purchaser to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. The Purchaser has the authority and is duly and legally qualified to
purchase and own shares of the Company. The Purchaser is able to bear the risk
of such investment for an indefinite period and to afford a complete loss
thereof. The information set forth on the signature page hereto regarding the
Purchaser is accurate.

 

3.3.3.On the Closing Date, such Purchaser will purchase the Acquired Shares
pursuant to the terms of this Agreement for its own account for investment only
and not with a view toward, or for resale in connection with, the public sale or
any distribution thereof.

 

3.3.4.The Purchaser understands and agrees that the Acquired Shares have not
been registered under the 1933 Act or any applicable state securities laws, by
reason of their issuance in a transaction that does not require registration
under the 1933 Act (based in part on the accuracy of the representations and
warranties of the Purchaser contained herein), and that such Acquired Shares
must be held indefinitely unless a subsequent disposition is registered under
the 1933 Act or any applicable state securities laws or is exempt from such
registration. In any event, and subject to compliance with applicable securities
laws, the Purchaser may enter into lawful hedging transactions in the course of
hedging the position they assume and the Purchaser may also enter into lawful
short positions or other derivative transactions relating to the Acquired
Shares, or interests in the Acquired Shares, and deliver the Acquired Shares, or
interests in the Acquired Shares, to close out their short or other positions or
otherwise settle other transactions, or loan or pledge the Acquired Shares, or
interests in the Acquired Shares, to third parties who in turn may dispose of
these Acquired Shares.

 



Page 8 of 15 

 

 

3.3.5.The Acquired Shares shall bear the following or similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

3.3.6.The offer to sell the Acquired Shares was directly communicated to such
Purchaser by the Company. At no time was such Purchaser presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.

 

3.3.7.Such Purchaser represents that the foregoing representations and
warranties are true and correct as of the date hereof and, unless such Purchaser
otherwise notifies the Company prior to the Closing Date shall be true and
correct as of the Closing Date.

 

3.3.8.The foregoing representations and warranties shall survive the Closing
Date and for a period of one year thereafter.

 

Section 4. Miscellaneous

 

4.1.Expenses.

 

Each of the Parties shall bear his own expenses in connection with the
transactions contemplated by this Agreement.

 



Page 9 of 15 

 

 

4.2.Governing Law.

 

The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Florida applicable to
agreements executed and to be wholly performed solely within such state.

 

4.3.Resignation of Old and Appointment of New Board of Directors and Officers.

 

The Company and the Sellers shall take such corporate action(s) required by the
Company to amend the Articles of Incorporation and/or Bylaws to (a) appoint the
below named persons to their respective positions, to be effective immediately
subsequent the filing of all delinquent filings pursuant to the requirements of
the Act, and (b) obtain and submit to the Purchaser, together with all required
corporate action(s) the resignation of the current board of directors, and any
and all corporate officers and check signers as of the Closing Date.

 

  Name  Position   Scott Silverman  Director, President, Secretary, Treasurer,
CEO, CFO

 

4.4.Disclosure.

 

The Sellers and the Company agree that they will not make any public comments,
statements, or communications with respect to, or otherwise disclose the
execution of this Agreement or the terms and conditions of the transactions
contemplated by this Agreement without the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld.

 

4.5.Notices.

 

Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:

 

If to Sellers, to:

 

Inspired Builders

ATTN: Matt Nordgren

9595 Wilshire Blvd., #801

Beverly Hills, CA, 90212

 

If to the Company:

 

Inspired Builders

ATTN: Matt Nordgren

9595 Wilshire Blvd., #801

Beverly Hills, CA, 90212

 



Page 10 of 15 

 

 

If to the Purchaser, to:

 

JJL Capital Management, LLC

8950 SW 74 Ct

Suite 2201-A44

Miami, FL 33156

 

Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.

 

4.6.Parties in Interest.

 

This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.

 

4.7.Entire Agreement.

 

This Agreement and the other documents referred to herein contain the entire
understanding of the Parties hereto with respect to the subject matter contained
herein. This Agreement shall supersede all prior agreements and understandings
between the Parties with respect to the transactions contemplated herein.

 

4.8.Amendments.

 

This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.

 

4.9.Severability.

 

In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.

 

4.10.Counterparts.

 

This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier, PDF or facsimile transmission, any one
of which shall constitute an original of this Agreement. When counterparts of
copies have been executed by all parties, they shall have the same effect as if
the signatures to each counterpart or copy were upon the same document and
copies of such documents shall be deemed valid as originals. The Parties agree
that all such signatures may be transferred to a single document upon the
request of any Party.

 



Page 11 of 15 

 

 

In Witness Whereof, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written.

 

Company:   Inspired Builders, Inc.         By:            Name: Matthew Nordgren
  Title: President  

 

Sellers:

 

By:     By:   Name:

Sugarman Family Partners

 

  Name: Jason Sugarman Irrevocable Family Trust By:     By:   Name:

Ryan Stromsborg

 

  Name:

Elizabeth Guber Sugarman ROTH IRA

 

By:     By:   Name:

Michael Sugarman IRA

 

  Name: Jeff Seabold By:     By:   Name:

Justin Ferraro

 

  Name:

Matthew Nordgren

 

By:         Name:

Jason Sugarman

 

     

 

Purchaser:   JJL Capital Management, LLC         By:             Name: Scott
Silverman, Manager  

 



Page 12 of 15 

 

 

Exhibit A

 

SHAREHOLDER  AMT. SHARES SOLD  Jason Sugarman Irrevocable Family Trust 
 491,846  Sugarman Family Partners   420,833  Elizabeth Guber Sugarman ROTH IRA 
 179,167  Michael Sugarman IRA   129,167  Justin Ferraro   100,000  Jeff
Seabold   100,000  Ryan Stromsborg   50,000  Jason Sugarman   193,750  Matthew
Nordgren   3,979,166      5,643,929 



 



Page 13 of 15 

 

 

Exhibit B

 

5%, $90,000 Note Payable to Matthew Nordgren, Due December 30, 2015 and extended
to December 30, 2016

 

5%, $2,500 Note Payable to Thorsdale Fiduciary, LLC, Due December 20, 2015

 

Liggett & Webb, CPA  $14,301.66  Edgar Agents  $12,388.00  V-stock Transfer 
$2,800.00  Szaferman Szaferman, Lakind, Blumstein & Blader, P.C.  $10,000.00 
Dan White  $2,658.00  Martin Scott CFO  $7,533.00 

 



Page 14 of 15 

 

 

Exhibit C

 

5%, $2,500 Note Payable to Thorsdale Fiduciary, LLC, Due December 20, 2015

 

$2,658 due to Dan White

 

 

Page 15 of 15



 

 